Citation Nr: 0316795	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of receiving Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from April 1958 to 
January 1979.  He died in September 2000.  

The appellant, who was the veteran's widow, appealed a March 
2001determination of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, in which the RO 
determined that the appellant could not be recognized as the 
veteran's surviving spouse for the purposes of receiving VA 
death benefits because they were married less than one year 
at the time of his death.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The appellant appears to contend, in essence, that she is the 
veteran's surviving spouse for the purpose of entitlement to 
death pension benefits.  She asserts that, since she lived 
with the veteran for many years prior to their ceremonial 
marriage on March 8, 2000, she is entitled to be recognized 
as his surviving spouse.  She has essentially asserted that 
she had a "deemed valid" marriage to the veteran prior to 
their ceremonial marriage.  See 38 U.S.C.A. § 103(a) (West 
2002); 38 C.F.R. § 3.52 (2002); VAOPGCPREC 58-91.

The Board notes that the RO has not considered the 
appellant's new theory that she had a "deemed valid" 
marriage to the veteran.  Such must be done prior to 
Board review.  See Sandoval v. Brown, 7 Vet. App. 7, 10 
(1994) (appellant must be given opportunity to submit 
signed statement that she was unaware of common-law-
marriage prohibition as impediment to marriage). The 
appellant and her representative should be provided 
with a supplemental statement of the case (SSOC) of the 
pertinent laws and regulations regarding "deemed 
valid" marriages.  Furthermore, the appellant has 
submitted new pertinent evidence in support of her 
claim, including a Statement of Marital Relationship 
(VA Form 21-4170), several Supporting Statements 
Regarding Marriage (VA 21-4171) and additional 
information since the August 2002 SSOC.  However, it 
does not appear that she has waived initial RO review 
of this information.  

Moreover, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the recent 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Therefore, in the interest of due process, the appellant's 
claim is REMANDED to the RO for the following action:

1.  The RO should send the appellant a letter 
regarding the VCAA and its effect on her 
claim, and she should be advised that she may 
submit any additional evidence in support of 
her claim.

2.  The RO should also contact the appellant 
and provide her with an opportunity to state, 
in a signed, written statement, whether she 
was aware that common-law marriages were not 
recognized in Arizona during the period in 
which she cohabited with the veteran.

3.  Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.

4.  Thereafter, the RO should readjudicate the 
appellant's claim as to whether she may be 
recognized as the veteran's surviving spouse 
for the purposes of receiving VA death 
benefits.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the August 2002 SSOC, including the laws 
and regulations regarding "deemed valid" 
marriages.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


